DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment which was filed on 02/08/2021 has been entered.  Claims 1, 4-5, 12, 15-16, and 19 have been emended.  Claims 2-3, 13-14, and 20-21 have been canceled.  No claims have been added.  Claims 1, 4-12, and 15-19 are still pending in this application, with claims 1, 12 and 19 being independent.

Allowable Subject Matter
This communication is in response to amendment filed on 02/08/2021.
Claims 1, 4-12, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 4-11 are dependent on claim 1.
Claims 15-18 are dependent on claim 12, and
Claim 19.

Regarding claims 1, 12, and 19, the prior art of record either individually or in combination does not disclose or fairly suggest a headphone cushion, a headset, and a method of forming a headphone cushion with the claimed detailed limitations such as the use of “a body formed of a partially reticulated polymeric foam, the body comprising a front surface configured to engage or surround an ear or head of a user, side surfaces, and a rear surface”, the use of “a layer of high-density polymer material extending over at least a portion of the body”, the use of “a snap ring at least partially embedded in the body, the snap ring comprising a periphery configured to engage one or more retention elements of an earcup of a headphone”, the use of “a curved portion having a concave surface that faces away from the ear of the user when the front surface of the headphone cushion is held adjacent the ear or head of the user”, and the use of “the curved portion forming an acoustic wall that improves passive transmission loss performance of the headphone cushion” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants’ Remarks & Arguments filed on 02/08/2021 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
02/13/2021